      Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 1 of 26



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Clifford Steven Whitney, Jr.,                     No. CR-16-01789-TUC-JGZ (EJM)
                                                       No. CV-18-00618-TUC-JGZ
10                   Movant,
                                                       ORDER
11   v.
12   United States of America,
13                   Respondent.
14
15           On May 25, 2017, a jury found Movant Clifford Steven Whitney, Jr. guilty of
16   conspiracy to possess with intent to distribute 50 kilograms or more of marijuana in

17   violation of 21 U.S.C. § 846, and possession with intent to distribute 50 kilograms or more
18   of marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). (CR Doc. 8 at 1-2;

19   CR Doc. 86.)1 On August 4, 2017, the Court sentenced Whitney to 33 months on each

20   count with the terms to run concurrently, followed by three years of supervised release.
21   (CR Doc. 86.)
22           Now pending before the Court is Whitney’s Motion to Vacate, Set Aside, or Correct

23   Judgment and Sentence pursuant to 28 U.S.C. § 2255. (CV Doc. 1-2.) In his Motion,

24   Whitney asserts claims of ineffective assistance of trial and appellate counsel. The

25   Government filed a response to Whitney’s motion. (CV Doc. 12.)

26        Upon consideration of the record and the parties’ briefing, the Court will deny the
27           1
               Citations to “CV Doc.” refer to the docket entries in the civil case, CV-18-00618-
     TUC-JGZ. Citations to “CR Doc.” refer to the underlying conspiracy to possess with intent
28   to distribute marijuana and possession with intent to distribute marijuana case, CR-16-
     01789-TUC-JGZ. Citations to the transcripts can be found in the underlying criminal case.
      Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 2 of 26



 1   motion and request for evidentiary hearing.
 2   I.     Evidence Introduced at Trial
 3          Whitney’s trial started on May 23, 2017. At trial, U.S. Border Patrol Agent Frank
 4   Agudio testified that on August 22, 2016, he was on duty at the State Route 80 checkpoint,
 5   which is located just north of State Route 80’s intersection with State Route 82. (RT
 6   05/23/17 at 36, 49-53.) He explained that there are two lanes of traffic on Route 80
 7   approaching the checkpoint—a lane that continues straight on State Route 80 through the
 8   checkpoint and a left turn lane to turn onto State Route 82. (RT 05/23/17 at 46.) The turning
 9   lane lasts for approximately a quarter of a mile. (RT 05/23/17 at 53.) There is also a sign
10   alerting drivers to the State Route 82 intersection. (RT 05/23/17 at 46.)
11          At approximately 5:30 p.m., Agent Agudio, who was in his U.S. Border Patrol
12   uniform, was working in the checkpoint’s preprimary area with his canine partner when he
13   saw a silver Toyota Tundra driving north on State Route 80 in his direction. (RT 05/23/17
14   at 50, 53-54, 56-57.) The truck, which was later determined to be driven by Whitney, was
15   in the lane to continue straight on State Route 80 into the checkpoint. (RT 05/23/17 at 57-
16   58.) Agent Agudio made eye contact with the driver when he was approximately 20 to 25
17   yards away. (RT 05/23/17 at 58-59.) Based on his experience, Agent Agudio thought the
18   driver noticed him when the driver turned left from State Route 80 onto State Route 82
19   from the right-hand lane, the lane to continue straight, rather than from the left turn lane,
20   despite the sign warning of the intersection. (RT 05/23/17 at 46, 58-59.) Agent Agudio
21   characterized the turn as “abrupt.” (RT 05/23/17 61.) Agent Agudio found the driver’s
22   actions suspicious, and asked U.S. Border Patrol Agent Ian Elich to pursue and investigate
23   the vehicle. (RT 05/23/17 at 61.)
24          Agent Elich left the State Route 80 checkpoint in his marked Border Patrol vehicle
25   and got behind the vehicle, which was now traveling west on State Route 82. (RT 05/24/17
26   at 27.) Whitney braked abruptly and slowed down when Agent Elich caught up to him. (RT
27   05/24/17 at 28.) Because of the tinting on the “rear windshield” of Whitney’s truck, Agent
28   Elich was unable to see into the vehicle, so he moved into the other lane to try to drive


                                                 -2-
      Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 3 of 26



 1   alongside Whitney. (RT 05/24/17 at 29.) As he did so, Whitney slowed down further so
 2   that Agent Elich’s vehicle moved in front. (RT 05/24/17 at 29-30.) Once Agent Elich was
 3   in front, Whitney continued to decrease his speed to several car lengths behind Agent Elich,
 4   to the point where Agent Elich was no longer using the accelerator. (RT 05/24/17 at 30.)
 5   Agent Elich then pulled over on the side of the road to allow Whitney to pass him. (RT
 6   05/24/17 at 31.) Once he passed, Agent Elich began to follow the truck again. (RT 05/24/17
 7   at 33.)
 8             At the intersection of State Route 82 and State Route 90, Whitney turned
 9   northbound onto State Route 90. (RT 05/24/17 at 33.) As Whitney turned onto State Route
10   90, Agent Elich, who was two to three car lengths behind Whitney, activated his emergency
11   lights and siren. (RT 05/24/17 at 33-34, 50.) Whitney did not apply his brake and continued
12   approximately another mile before pulling over. (RT 05/24/17 at 34.) Agent Elich
13   estimated that two to three minutes passed before Whitney pulled over; Agent Elich
14   identified three other places that Whitney could have stopped. (RT 05/24/17 at 35.)
15             Once stopped, Agent Elich approached the driver’s side of Whitney’s truck. (RT
16   05/24/17 at 36.) He did not see anything in the bed of the truck, and he recalled that the
17   tailgate was intact. (RT 05/24/17 at 36.) When Whitney rolled down his window, Agent
18   Elich smelled “a very strong smell of an aerosol air cleaner.” (RT 05/24/17 at 37.) He said
19   the smell was “enough for me to pull my head away and have to blink, and it burned my
20   nostrils.” (RT 05/24/17 at 38.) Agent Elich said that he saw an aerosol can in the vehicle,
21   but that he did not collect it. (RT 05/24/17 51, 53.) U.S. Border Patrol Agent Sergio
22   Morando, who arrived on the scene after Elich, also saw the aerosol can in the driver’s side
23   front-door compartment. (RT 05/24/17 at 81.) He described the can as “white and light
24   blue or a combination of both.” (RT 05/24/17 at 81.) At trial, Whitney denied having a can
25   of air freshener with him, and noted the agents’ failure to seize any can. (RT 5/24/17 at 51,
26   RT 05/25/17 at 37, 49-50, 114.)
27             Inside of the cab of the truck, Agent Elich saw unlabeled boxes stacked in the front
28   and rear seats. (RT 05/24/17 at 37, 39.) Whitney told Agent Elich that he was a courier, the


                                                   -3-
      Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 4 of 26



 1   boxes were “returns,” and he was coming from Douglas and traveling to his brother-in-
 2   law’s house in Sierra Vista. (RT 05/24/17 at 39, 41.) Agent Elich asked Whitney if he knew
 3   the address for his brother-in-law’s house, and Whitney said he did not. (RT 05/24/17 at
 4   42.) Whitney testified at trial that he told Agent Elich that he was going to Sierra Vista
 5   rather than Whetstone, where his brother-in-law lived, because people get confused about
 6   where Whetstone is located. (RT 05/25/17 at 47.)
 7          U.S. Border Patrol Agent Michael Consavage arrived on scene and also began
 8   talking to Whitney. (RT 05/24/17 at 42.) Agent Elich heard Whitney tell Agent Consavage
 9   that he was on his way to Tucson, which was different than what Whitney had told Agent
10   Elich. (RT 05/24/17 at 42.)
11          Agent Elich asked Whitney if he had manifests for the boxes. (RT 05/24/17 at 42-
12   43.) Whitney said that he did and began searching in the center console of his truck,
13   although later Whitney stated he didn’t have a manifest. (RT 05/24/17 at 43; RT 05/25/17
14   at 74.) Agent Elich saw Whitney’s hands as he was searching and noticed that his hands
15   were shaking. (RT 05/24/17 at 43.) Agent Elich testified that Whitney handed him a piece
16   of paper that was a title for a vehicle and that his “hand was shaking a great deal,” though
17   Whitney disputes that he showed Agent Elich a vehicle title. (RT 05/24/17 at 43-44; RT
18   05/25/17 at 53.) Agent Elich asked Whitney again if he had manifests for the boxes. (RT
19   05/24/17 at 45.) After searching again for a few seconds, Whitney said that he did not have
20   the manifest, but that his brother-in-law might have it. (RT 05/24/17 at 45.)
21          Agent Morando was called to assist Agent Elich with a canine search at the stop.
22   (RT 05/24/17 at 65.) At the time of the call, Agent Morando was observing traffic on State
23   Route 90; he testified that the State Route 90 checkpoint had closed around 2:30 p.m. that
24   day. (RT 05/24/17 at 65.) When Agent Morando arrived, he asked Whitney for permission
25   to conduct a free air sniff of Whitney’s truck with Morando’s canine, and Whitney
26   consented. (RT 05/24/17 at 67-68.) The canine alerted at the rear of the truck and on the
27   driver’s side. (RT 05/24/17 at 69.) Agent Morando removed the boxes from Whitney’s
28   truck and his canine alerted to each box. (RT 05/24/17 at 74.) He asked Whitney for


                                                -4-
      Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 5 of 26



 1   permission to open the boxes that were taped closed, but Whitney said he did not have
 2   authority to grant permission because his brother-in-law owned the company. (RT 05/24/17
 3   at 71, 74.) Agent Morando asked Whitney if he had a manifest for the unlabeled boxes.
 4   (RT 05/24/17 at 76.) Whitney said that his brother-in-law had the manifest. (RT 05/24/17
 5   at 77.) When Agent Morando asked Whitney about the boxes, he noticed that Whitney’s
 6   demeanor changed and that Whitney “tensed up.” (RT 05/24/17 at 79.) Agent Morando
 7   testified that by the time of arrest, Whitney did not seem shocked or confused, but “[h]e
 8   had a very defeated look to him.” (RT 5/24/17 at 79-81.)
 9         Agent Morando eventually opened the boxes. (RT 05/24/17 at 77.) The boxes
10   contained 348 individually wrapped bricks of marijuana. (RT 05/24/17 at 86.) The total
11   weight of the packaged marijuana was 381.8 lbs. (RT 05/24/17 at 86.) The total estimated
12   value of the marijuana was between $150,000 to $200,000. (RT 05/24/17 at 138.)
13         At trial, the Government called Michael Garbo, a special agent with the Drug
14   Enforcement Administration, as an expert witness on drug trafficking organizations. (RT
15   05/24/17 at 102.) Agent Garbo testified as to how drug trafficking organizations smuggle
16   marijuana from Mexico into the United States, including the use of load drivers. (RT
17   05/24/17 at 113-130.) He further explained how organizations will typically communicate
18   with load drivers about checkpoints and the presence of law enforcement using cheap
19   phones. (RT 05/24/17 at 124-126, 129.)
20         When Whitney was arrested, there were two phones in his truck, his personal phone
21   and a flip phone. (RT 5/25/17 49-50.) At trial, Whitney testified that the flip phone was
22   never used for his courier business, and that it belonged to his son who played with it by
23   pushing buttons and talking on it. (RT 05/25/17 at 50, 65.)
24         Agent Garbo also explained some of the measures that drug trafficking
25   organizations take to make detection by law enforcement more difficult, including
26   concealing drugs in vehicles. (RT 05/24/17 at 126.) He testified that heat makes the smell
27   of marijuana more pungent, but if the marijuana is kept in “some type of air-conditioned
28   vehicle, it keeps the odor down”—a possible explanation for Whitney’s decision to load


                                                -5-
      Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 6 of 26



 1   the boxes into the cab, rather than the bed of the truck. (RT 05/24/17 at 134-35.)
 2          On the third day of trial, Whitney testified that at the time of the underlying offenses,
 3   he was employed as a delivery driver by his brother-in-law, Eduardo Ortiz, at Jam’n Daily
 4   Delivery, and that he provided delivery services within Tucson. (RT 05/25/17 at 20-21,
 5   29.) He explained that on August 22, 2016, he was covering Ortiz’s delivery route, and
 6   he started his day by driving his truck on I-10 and State Route 90 to Ortiz’s house in
 7   Whetstone. (RT 05/25/17 at 29-31.) Whitney testified that there is a Border Patrol
 8   checkpoint on State Route 90, though he could not tell whether it was open or closed when
 9   he passed it. (RT 05/25/17 at 30-31.) Whitney arrived at Ortiz’s house and picked up a
10   vehicle title that Ortiz wanted him to take to Douglas for a signature. (RT 05/25/17 at 30-
11   31.) Whitney was also to pick up some “returned items” in Douglas, a U.S.–Mexico border
12   town, and take them back to Oritz’s house. (RT 05/25/17 at 31-32.) After stopping at
13   Ortiz’s house, Whitney continued to Sierra Vista where he made a delivery and then
14   proceeded to Douglas. (RT 05/25/17 at 32.)
15          Once in Douglas, Whitney obtained the signature and then proceeded to a company
16   to pick up the “returned items.” (RT 05/25/17 at 32.) However, Whitney could not recall
17   the name or address of the place where he stopped, despite being given the address by Ortiz
18   and entering it into a GPS to get there. (RT 05/25/17 at 32, 54-55.) When Whitney arrived
19   at the location of the returns, he was directed to pull around to a side entrance where an
20   employee helped him load the boxes into the cab of his truck via the driver’s side rear door.
21   (RT 05/25/17 at 33-34.) Whitney did not have a manifest or any other paperwork for the
22   boxes. (RT 5/25/17 at 51-52, 55-56.) He testified that the paperwork was “between the two
23   companies, which we pick up, take the paperwork, and drop off along with the items we
24   deliver.” (RT 5/25/17 at 52.) For returned items, Whitney said, “[W]e do ask that we get
25   that sheet back or a copy of it to come back,” but Whitney said that because he was covering
26   Ortiz’s route, Ortiz had the manifest. (RT 5/25/17 at 74.)
27          After the nine boxes were loaded into Whitney’s truck, he left Douglas to deliver
28   the boxes to Ortiz’s house. (RT 05/25/17 at 35.) Whitney testified that he took the route


                                                  -6-
      Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 7 of 26



 1   that he typically used to get to Ortiz’s house, which was taking State Route 80 through
 2   Tombstone then making a left onto State Route 82 and then a right onto State Route 90.
 3   (RT 05/25/17 at 35.) He said he took this route because it seemed faster and if you go an
 4   alternative way, you have to drive slowly through other towns. (RT 5/25/17 at 75.)
 5          Whitney testified that he did not pull over immediately when Agent Elich turned on
 6   his emergency lights and siren because of the speed limit on the road and because he would
 7   have needed to slam on his brakes to make an earlier turn. (RT 05/25/17 at 37, 42.) He
 8   acknowledged that he could have pulled over on the side of State Route 90, but explained
 9   that he did not do so because of traffic. (RT 05/25/17 at 42.) During cross-examination,
10   Whitney denied that the reason he didn’t stop immediately was because he was spraying
11   air freshener in the cab of his truck. (RT 05/25/17 at 49.) He denied having a can of air
12   freshener with him. (RT 05/25/17 at 49-50.)
13          During Whitney’s re-direct, defense counsel moved to admit two photographs of
14   Whitney’s truck that Whitney had taken the day before. One photograph showed two dents
15   on the tailgate of Whitney’s truck. (RT 05/25/17 at 61-62; Ex. 101.) Whitney testified that
16   the photograph depicted the condition that his truck was in on the day of his arrest. (RT
17   05/25/17 at 5, 61-64, 66.) When defense counsel asked him what the photograph showed,
18   Whitney said it “depicts the whole tailgate and shows the damage that is on the tailgate,
19   which kind of the latches don’t always hold.” (RT 05/25/17 at 62.) When asked if his
20   tailgate was operational, Whitney said, “It is, but if something heavy did hit it, it could pop
21   it open.” (RT 05/25/17 at 77-78.) A juror asked Whitney, through submission of a written
22   question, why he didn’t load the cargo into the bed of his truck. Whitney responded that
23   one reason was that “[t]he dents in the back, when you put a lot of weight, if they were to
24   shift to the back, it could possibly open my tailgate.” (RT 05/25/17 at 76.) On follow-up
25   questioning from the Government, Whitney testified that the damage to the tailgate
26   occurred in March of 2016; he had not yet fixed the tailgate, nine months later; and he
27   continued to use the truck to make deliveries of heavy items. (RT 05/25/17 at 77-84.)
28   When asked how he could do his job as a courier, transporting heavy things, with a


                                                  -7-
      Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 8 of 26



 1   defective tailgate, Whitney responded that if he was transporting something heavy “like a
 2   transmission or an engine, [he] had a tire that could be placed in and strapped to the side
 3   so that it doesn’t shift around or move around.” (RT 05/25/17 at 78.)
 4          The second photograph, Exhibit 102, showed Whitney sitting in the driver’s seat of
 5   his truck. Whitney testified that the picture was taken to show the tinting on his truck’s
 6   windows. Whitney explained that the photo showed that nobody [presumably including
 7   the agent] would have been able to see through the back window of the truck because of
 8   the window tinting. (RT 05/25/17 at 63-68.) In response to the Government’s suggestion
 9   that Whitney had staged the photograph, Whitney responded: “I was making it as if I was
10   driving, as relevant to the case.” (RT 05/25/17 at 67.)
11          Because the photographs were late-disclosed and first introduced during Whitney’s
12   re-direct examination, the Court allowed the Government to question Whitney about the
13   new evidence. The Government asked, “Nine months after your arrest. That is not the way
14   your truck looked on the day in question, is it? . . . You put those dents there, did you not?
15   . . . What you’re doing is you’re fabricating evidence; isn’t that true?” (RT 05/25/17 at 66-
16   67.) Whitney responded that he did not and that it wasn’t true. (RT 05/25/17 at 66-67.)
17   During closing argument, the Government referred to the photographs, stating, “Staged
18   photographs, staged photographs, think about that and let that sink in. Here in a court of
19   law, under oath, staged photographs.” (RT 05/25/17 at 99.)
20          The Government called Agent Agudio in rebuttal. He testified that the fastest route
21   from Douglas to Whetstone was Highway 80 to the 92 bypass into Sierra Vista and then to
22   90. (RT 05/25/17 at 79.) He said he confirmed this route was fastest via Google Maps. (RT
23   05/25/17 at 79-80.) The Government also called Agent Elich on rebuttal, who testified that
24   he did not notice any damage to Whitney’s tailgate. (RT 05/25/17 at 82.)
25   II.    Section 2255 Standard
26          Under 28 U.S.C. § 2255, a prisoner may move the sentencing court to vacate, set
27   aside, or correct a sentence if the sentence was imposed in violation of the United States
28   Constitution or laws of the United States, was in excess of the maximum authorized by


                                                 -8-
      Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 9 of 26



 1   law, is otherwise subject to collateral attack, or if the sentencing court was without
 2   jurisdiction. 28 U.S.C. § 2255(a). A petitioner is entitled to an evidentiary hearing on a §
 3   2255 motion “unless the motion and the files and records of the case conclusively show
 4   that the prisoner is entitled to no relief.” Id. at § 2255(b).
 5   III.   Discussion
 6          In Ground One of his motion, Whitney asserts that his trial counsel was ineffective
 7   in (1) failing to investigate and present evidence on exculpatory evidence relating to
 8   whether he knowingly possessed marijuana; (2) failing to investigate, evaluate, or present
 9   a defense of third-party culpability; (3) failing to object to, or move for a mistrial or other
10   relief, based on prosecutorial misconduct; and (4) failing to adequately prepare for trial and
11   advocate for him. (CV Doc. 1-2 at 5-6.) In Ground Two, Whitney asserts that his appellate
12   counsel was ineffective in failing to pursue on appeal the instances of alleged prosecutorial
13   misconduct. (CV Doc. 1-2 at 6.)
14      A. Ineffective Assistance of Trial Counsel
15          Criminal defendants are entitled to effective assistance of counsel under the Sixth
16   Amendment. Strickland v. Washington, 466 U.S. 668, 684-85. To prove ineffective
17   assistance of counsel, a defendant must demonstrate: (1) that counsel’s performance was
18   deficient; and (2) the deficient performance prejudiced the defense. Id. at 687. There is “a
19   strong presumption that counsel’s conduct falls within the wide range of reasonable
20   professional assistance.” Id. at 689. To prove deficient performance, the movant must show
21   that counsel made errors so serious that performance fell below an objective standard of
22   reasonableness under prevailing professional norms.” Mak v. Blodgett, 970 F.2d 614, 618
23   (9th Cir. 1992) (citing Strickland, 466 U.S. at 688). To prove prejudice, the movant must
24   “show there is a reasonable probability that but for counsel’s unprofessional errors, the
25   result of the proceeding would have been different.” Strickland, 466 U.S. at 694. Because
26   the defendant must prove both deficiency and prejudice, a court “need not determine
27   whether counsel’s performance was deficient before examining the prejudice suffered by
28   the defendant as a result of the alleged deficiencies.” Id. at 697.


                                                   -9-
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 10 of 26



 1          1. Failure to Investigate and Present Evidence Relating to Whitney’s
 2             Knowledge of the Marijuana
 3          Whitney asserts that trial counsel failed to challenge and investigate the
 4   Government’s circumstantial evidence that Whitney knowingly transported marijuana.
 5   According to Whitney, this includes evidence of: (a) “[Whitney’s] choice of route, which
 6   was not, contrary to the Government’s assertion, materially slower than alternate routes;
 7   (b) damage to the truck’s tailgate, which was why the boxes were in the cab of the truck
 8   instead of the bed[;] (c) the flip-phone found in the truck, investigation of which—or
 9   attention to the Government’s disclosure regarding it—would have revealed no recent use,
10   thereby refuting the Government’s allegation that it was an inculpatory ‘burner phone’;
11   and (d) the alleged air-freshener can purportedly found in Whitney’s truck, which the
12   Government argued was used to mask the scent of the marijuana, but whose existence was
13   disputed and undocumented.” (CV Doc. 1-2 at 5-6.) Whitney argues that each of these
14   areas of evidence was vulnerable to attack by defense counsel, which would have had the
15   cumulative effect of undermining the Government’s case. (CV Doc. 1-2 at 8.)
16          “It is well established that ‘counsel has a duty to make reasonable investigation or
17   to make a reasonable decision that makes particular investigations unnecessary.’” Avila v.
18   Galaza, 297 F.3d 911, 918 (9th Cir. 2002) (quoting Strickland, 466 U.S. at 691). However,
19   claims of ineffective assistance of counsel that are based on a duty to investigate “must be
20   considered in light of the strength of the Government’s case.” Eggleston v. United States,
21   798 F.2d 374, 376 (9th Cir. 1986).
22          Considering each allegation of ineffective assistance individually and cumulatively
23   in light of the strength of the Government’s case and against the totality of the evidence,
24   the Court concludes Whitney has failed to establish trial counsel was ineffective. Because
25   the strength of the Government’s evidence is relevant to the analysis of each individual
26   claim of deficient performance, the cumulative effect of deficient performance, and also
27   integral to the Court’s analysis of whether prosecutorial misconduct affected Whitney’s
28   substantial rights, as discussed in section III.A.2 below, the Court first addresses Whitney’s


                                                 - 10 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 11 of 26



 1   argument that the cumulative effect of counsel’s errors was prejudicial, and the strength of
 2   the evidence that Whitney knew he was transporting marijuana.
 3             a. Cumulative Effect of Errors
 4          Whitney asserts that counsel’s numerous instances of deficient performance were
 5   prejudicial, individually and cumulatively. See Mak v. Blodgett, 970 F.2d 614, 622 (9th
 6   Cir. 1992) (applying cumulative effect analysis to ineffective assistance of counsel claim).
 7   The Court disagrees, and concludes that, based on the significant evidence of Whitney’s
 8   knowing possession of marijuana, there is not a reasonable probability that the result of the
 9   proceeding would have been different absent the alleged instances of deficient performance
10   by counsel. That evidence includes the following.
11          Whitney was driving a truck loaded with 348 wrapped bricks of marijuana weighing
12   381.8 lbs. Whitney took evasive action to avoid the U.S. Border Patrol checkpoint, slowed
13   his vehicle to avoid Agent Elich who was following him, failed to yield to Agent Elich for
14   several minutes, and provided an unpersuasive reason for failing to yield. Once stopped,
15   Whitney provided contradictory statements to Agents Elich and Consavage regarding his
16   intended destination, and he was unable to provide the name of the business or an address
17   for the location where he picked up the boxes despite having used GPS to navigate there.
18   He also could not provide the address for his brother-in-law’s house. He further made
19   inconsistent statements about whether he was in possession of shipping manifests for the
20   unlabeled boxes, which he was ultimately unable to produce even though he testified that
21   paperwork ordinarily accompanied returned items.
22          Although he was a courier, he didn’t know which route was shorter to his
23   destination, and he did not fix his allegedly defective tailgate even though he needed his
24   truck to transport heavy loads. Additionally, Whitney admitted that he could strap a tire in
25   the bed to prevent a load from shifting onto the tailgate, but he had not done so, and instead
26   transported nine boxes weighing almost 400 pounds in the cab of his truck.
27          Finally, Whitney’s demeanor changed during the encounter.            His hands were
28   shaking as he searched his vehicle for the shipping manifests, which he later admitted that


                                                 - 11 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 12 of 26



 1   he did not have, and he became tense when he was questioned about the boxes. And, he
 2   did not seem surprised or confused that the boxes contained marijuana, but instead
 3   defeated.
 4               b. The Route Driven by Whitney
 5          The Court concludes that trial counsel was not ineffective in failing to challenge the
 6   Government’s assertion that the route Whitney took from Douglas to Whetstone was not
 7   the fastest route. Although the route chosen by Whitney was only four minutes slower, the
 8   route was slower. (RT 05/25/17 at 79-80; CV Doc. 1-2, Attach. A.) Significantly, the
 9   undisputed evidence at trial was that Whitney was inconsistent in identifying his
10   destination. At the time of the stop, he told Agent Elich his destination was Sierra Vista
11   and he told Agent Consavage his destination was Tucson. At trial, Whitney testified that
12   his destination was Whetstone. Whitney also testified that, although he is a courier, he did
13   not know which route was the fastest way to get to Whetstone from Douglas, but he thought
14   he was taking the best route to get there. (RT 5/25/17 at 46.) Given the inconsistencies
15   about his destination and his lack of knowledge as to the fastest route, the Court cannot
16   conclude that trial counsel was unreasonable in failing to highlight that Whitney’s chosen
17   route was slower, but only a little slower, than the most direct route. See Strickland, 466
18   U.S. at 688 (stating “the proper measure of attorney performance remains simply
19   reasonableness under prevailing professional norms”).
20          In addition, even if the chosen route was not “materially” slower, substantial
21   evidence supported the Government’s argument that Whitney was selecting his route, with
22   the goal of evading the checkpoint, because he knew there was marijuana in his truck. He
23   abruptly turned left from the right hand lane onto State Route 82 after he saw Agent Agudio
24   at the checkpoint straight ahead. He made the abrupt turn despite the existence of a sign
25   that provided ample notice of the turn onto State Route 82, and the existence of a long left-
26   hand turn lane, which he did not use. This evidence, in addition to the evidence detailed in
27   Section III.A.1.a, was strong circumstantial evidence of Whitney’s knowledge. In light of
28   this evidence, Whitney has not shown that he suffered prejudice from counsel’s failure to


                                                - 12 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 13 of 26



 1   argue that the fastest route was not materially faster.
 2             c. Dents in the Tailgate
 3          Whitney asserts counsel was ineffective in failing to investigate and document the
 4   damage to his truck’s tailgate. Whitney argues this evidence would have supported his
 5   testimony that the boxes were in the cab of the truck instead of the bed because the damaged
 6   tailgate could open if the boxes shifted against it. Whitney asserts that the evidence would
 7   also have refuted Agent Garbo’s testimony that exposure to heat will cause marijuana to
 8   give off more odor, which is why the marijuana may have been concealed in an air-
 9   conditioned vehicle. (CV Doc. 1-2 at 15-18.) Whitney argues that counsel’s failure left
10   him vulnerable to claims of fabricating evidence. (Id.) The Court concludes that Whitney
11   fails to show that his counsel’s performance was deficient in failing to investigate and
12   document the damage to the tailgate or that he suffered prejudice as a result of the allegedly
13   deficient performance.
14          The “reasonableness of counsel’s actions may be determined or substantially
15   influenced by the defendant’s own statements or actions” because counsel’s actions are
16   based on information supplied by the defendant. Strickland, 466 U.S. at 691. Here,
17   Whitney does not claim that he told his attorney about the operational issues with the
18   tailgate prior to trial. Whitney appears to have disclosed the issue on the third day of trial
19   when he gave his counsel a photograph he had taken the night before that showed two dents
20   on the tailgate. Whitney produced this evidence after Agent Garbo testified the previous
21   day that exposure to heat will cause marijuana to give off more odor and that’s why it may
22   have been concealed in an air conditioned vehicle.
23          Whitney also has failed to show that trial counsel could have discovered the alleged
24   operational defect by inspection absent Whitney telling him about the issue. Pictures of
25   the vehicle would not establish or corroborate Whitney’s testimony that the tailgate could
26   potentially be opened by the shifting of a load; the photos prove only that the tailgate was
27   dented at the time the photos were taken. Whitney did not testify that the tailgate would
28   not open or close or stay shut; he testified that it was operational, but it “could” pop open.


                                                 - 13 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 14 of 26



 1   According to Whitney, the defect was random and unpredictable: if the weight in the bed
 2   were to shift to the back, it “could possibly open [the] tailgate.” (RT 5/25/17 at 76.) It is
 3   unlikely that counsel could discover a randomly occurring defect such as this, absent
 4   Whitney alerting counsel to the defect. Counsel cannot investigate what counsel does not
 5   know. See Strickland, 466 U.S. at 689-90 (courts must evaluate reasonableness by
 6   eliminating “the distorting effects of hindsight . . . and evaluate the conduct from counsel’s
 7   perspective at the time”). Thus, the Court concludes that counsel’s failure to investigate
 8   the operation of the tailgate was not deficient.
 9          In addition, Whitney was not prejudiced by counsel’s failure to investigate the
10   alleged operational defect. There was significant evidence that Whitney put the boxes of
11   marijuana in the cab of the truck so that the marijuana would not be discovered, including
12   Agent Garbo’s testimony explaining that the smell of marijuana is enhanced when exposed
13   to heat. Whitney’s testimony that the tailgate was defective and that loads in the bed could
14   fall out was also called into question by his admission that the damage to the tailgate
15   occurred in March of 2016, and that he had not repaired the tailgate in the following nine
16   months, even though he primarily used the truck to transport items for his delivery service.
17   It was also called into question by Whitney’s testimony that there was a way that he could
18   safely transport loads in the bed of the truck despite the defective tailgate. (RT 05/25/17 at
19   78.) When asked how he could do his job as a courier, transporting heavy things, with a
20   defective tailgate, Whitney responded that if he was transporting something heavy “like a
21   transmission or an engine, [he] had a tire that could be placed in and strapped to the side
22   so that it doesn’t shift around or move around.” (RT 05/25/17 at 78.) Moreover, the jurors
23   might have considered that Whitney never mentioned the defective tailgate or explained
24   why the boxes were in the cab of the truck, either to agents or his attorney, until the third
25   day of trial, after Agent Garbo’s testimony. On this record, Whitney fails to show counsel’s
26   failure to investigate the tailgate was prejudicial.
27              d. The Flip Phone
28          Whitney argues that defense counsel was ineffective for failing to investigate and


                                                  - 14 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 15 of 26



 1   introduce evidence that there were no phone records associated with the flip phone found
 2   in his truck on the date of his arrest. (CV Doc. 1-2 at 22.) Whitney asserts that the lack of
 3   phone records would have refuted the Government’s argument that the flip phone was
 4   being used as a “burner phone” and would have corroborated his testimony that the phone
 5   was in the truck for his two-year old son to play with, and the implication from that
 6   testimony, that the phone was not operational. Whitney states that the Government was in
 7   possession of, and had, in fact, disclosed to defense counsel, records from T-Mobile
 8   showing that the “burner phone” had not been used. (CV Doc. 1-2 at 21-22.)
 9          Whitney is mistaken about the nature of the Government’s disclosure. The T-
10   Mobile record produced by the Government showing no activity pertained to phone
11   number (520) 437-1703. (Doc. 12-1, Attach. A.) That phone number was the number for
12   Whitney’s personal phone, not the alleged burner phone. (RT 05/25/17 at 24-25, 28; Ex.
13   103; CV Doc. 12-1, Attach. B.) According to Whitney, his cell phone provider was Sprint,
14   not T-Mobile. (CV Doc. 1-2 at 21.) If that was the case, the T-Mobile records did not relate
15   to either the flip phone or Whitney’s personal cell phone, and thus would have had no
16   evidentiary value.2 Thus, Whitney does not point to any available evidence, including
17   phone records, which counsel could have obtained to corroborate Whitney’s testimony that
18   the flip phone was non-operational. Consequently, Whitney fails to show that defense
19   counsel’s performance was deficient for failing to find “burner phone” records or to utilize
20   the Government’s phone records, which pertained to his personal phone. See United States
21   v. Berry, 814 F.2d 1406, 1409 (9th Cir. 1987) (defendant was not denied effective assistance
22
            2
               The Government also argues that trial counsel made the best decision by not
23   attempting to go into the T-Mobile records because the jury would have heard that there
     was no recorded activity on the phone that Whitney listed as his contact number on his
24   business flier. (Doc. 12 at 15.) The Government also contends that the T-Mobile records
     would have refuted Whitney’s claim that Ortiz had contacted him earlier in the day and
25   Whitney’s claim that he was receiving 8 to 20 calls per day from prospective customers.
     (Id.) However, absent further evidence, it is not clear to the Court that the T-Mobile record
26   would have proved a lack of activity on Whitney’s personal phone.
            There is no evidence that T-Mobile was the service provider for Whitney’s personal
27   phone. In his Motion, Whitney claims that his personal phone was a Sprint phone.
     Moreover, Agent Morando testified that Whitney called someone, whom he said was his
28   brother-in-law, during the stop, and that Agent Morando talked to that individual. (RT
     05/24/17 at 95.) Thus, it appears that Whitney’s personal phone was operational.

                                                - 15 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 16 of 26



 1   of counsel for failure to call out-of-state witnesses absent indication of what witnesses
 2   would have testified to or how their testimony would change the outcome of the
 3   proceeding.) Similarly, Whitney has failed to demonstrate that the alleged deficient
 4   performance prejudiced the outcome of his trial.
 5             e. The Aerosol Can
 6          Whitney asserts that his trial counsel was ineffective for failing to cross-examine
 7   the agents on their failure to document or seize the alleged aerosol can and for not arguing
 8   that issue to the jury. (CV Doc. 1-2 at 24.) Whitney argues that as a result, one of the
 9   Government’s pieces of circumstantial evidence was left unrefuted. (Id.) The record does
10   not support Whitney’s argument.
11          The record shows that trial counsel challenged the agent’s testimony about the
12   presence of an aerosol can and Whitney’s use of an air freshener. During Whitney’s direct
13   examination counsel asked “Was there air freshener in the cab? . . . Did you have air
14   freshener in the cab? . . . Did you use air freshener?” Whitney answered each question with
15   “No.” (RT 05/25/17 at 37.) During cross-examination of Agent Elich, counsel established
16   that Agent Elich had not collected the alleged aerosol can. (RT 05/24/17 at 51.) Finally,
17   during closing argument, counsel argued to the jury that no evidence of an air freshener
18   can had been produced at trial, and if there was an air-freshener can, it should have gone
19   into evidence. (RT 05/25/17 at 114.) Although counsel did not specifically ask the agents
20   about their failure to document the existence of the can in their report, counsel did attack
21   the agents’ claim that Whitney had sprayed air freshener in the truck before the stop and
22   the agents’ testimony that an air freshener can existed. On this record, the Court cannot say
23   that counsel’s performance was deficient.
24          The Court also concludes that Whitney was not prejudiced by counsel’s failure to
25   establish that agents did not document the existence of the can in their report. Through
26   examination of the witnesses and closing argument counsel clearly challenged the agents’
27   claims about the aerosol can and spray. Evidence that the agents’ report did not mention
28   the can would not significantly buttress counsel’s argument. The Court cannot conclude


                                                 - 16 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 17 of 26



 1   that but for counsel’s failure to establish that the report did not mention the can, there is a
 2   reasonable probability that the result of the trial would have been different.3
 3          2. Failure to Present a Defense Theory of Third-party Culpability
 4          Whitney asserts that his trial counsel was ineffective for failing to investigate,
 5   prepare, or present a theory that Whitney’s brother-in-law, Eduardo Ortiz, was the culpable
 6   party and used Whitney as an unknowing courier. (CV Doc. 1-2 at 25.) Whitney argues
 7   that counsel should have interviewed Ortiz, subpoenaed him, or attempted to call him as a
 8   witness. Whitney points to evidence that Ortiz had two prior drug convictions whereas
 9   Whitney had none, and evidence that Ortiz was arrested one month after Whitney, under
10   virtually identical circumstances.
11          The record does not support Whitney’s claim that counsel failed to present a defense
12   of third-party culpability. At trial, counsel introduced evidence that Whitney was acting at
13   the direction of Ortiz. Whitney testified on direct examination that Ortiz asked Whitney to
14   cover his route that day and to pick up some returned items from a location in Douglas and
15   bring the items back to Ortiz’s house. (RT 05/25/17 at 29, 32.) Whitney further testified
16   that Ortiz provided the address for the location in Douglas. (RT 05/25/17 at 32.) During
17   closing argument, counsel argued that Ortiz was the reason Whitney was going to
18
            3
                Whitney, through substitute counsel, supplemented his motion with an
19   Amendment, which the Court denied with leave to refile. (CV Doc. 9.) Counsel did not
     make any additional filings. The Court notes that in the supplement, Whitney argues that
20   counsel was ineffective in failing to request a lost or unpreserved evidence instruction
     (Ninth Circuit Model Criminal Jury Instruction 4.19). That instruction provides: “If you
21   find that the government intentionally [destroyed][failed to preserve] [insert description of
     evidence] that the government knew or should have known would be evidence in this case,
22   you may infer, but are not required to infer, that this evidence was unfavorable to the
     government.”
23          In deciding whether to give instruction 4.19, a court “must balance the quality of
     the Government’s conduct against the degree of prejudice to the accused, where the
24   government bears the burden of justifying its conduct and the accused of demonstrating
     prejudice.” United States v. Sivilla, 714 F.3d 1168, 1173 (9th Cir. 2013) (quoting United
25   States v. Loud Hawk, 628 F.2d 1139, 1152 (9th Cir. 1979)). The Court finds that the
     Government’s failure to collect the aerosol can did not prejudice the defendant because
26   collecting the can would have only strengthened the Government’s case against Whitney.
     In the absence of a preserved aerosol can, the jury was left to determine the credibility of
27   the Government’s witnesses and Whitney. See Sivilla, 714 F.3d at 1173-74 (discussing
     factors the Court must consider when analyzing prejudice); see also, e.g., Strickland, 466
28   U.S. 668, 691 (noting pursuing certain investigations may be fruitless or even harmful).


                                                 - 17 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 18 of 26



 1   Whetstone, that Ortiz was going to label the packages, and that Ortiz was going to get the
 2   packages to where they were intended to go; he argued that there was no evidence Whitney
 3   knew what was inside of the packages. (RT 05/25/17 at 115-117). Counsel asserted that
 4   Whitney’s “brother-in-law was really . . . his key to all this endeavor[.]” (RT 05/25/17 at
 5   117.)
 6           Counsel’s performance was not deficient for failing to more fully investigate and
 7   pursue the theory that Ortiz was the culpable party. Counsel asserted a third party
 8   culpability defense to the extent practicable. Counsel provided notice of his intent to call
 9   Ortiz as a defense witness, and filed a motion to limit Ortiz’s testimony to 1) his hiring of
10   Whitney and 2) his directing of Whitney’s actions on the day of his arrest. Counsel also
11   sought to preclude questioning about Ortiz’s September 2016 arrest for transporting
12   marijuana.    If counsel had obtained favorable rulings, it would have increased the
13   likelihood that Ortiz would have been willing to testify at Whitney’s trial.
14           The Court ruled that Ortiz’s prior drug trafficking convictions were not admissible
15   for impeachment purposes. (CR 60 at 2.) But the Court also ruled that Ortiz could be
16   questioned about his September 2016 arrest. The Court appointed counsel to represent
17   Ortiz, as Ortiz was facing prosecution for the September arrest and, depending on his
18   testimony, would be exposing himself to prosecution for Whitney’s August 2016
19   transportation of marijuana and/or perjury. After the Court’s ruling and after counsel was
20   appointed for Ortiz, Whitney’s counsel indicated he would not be calling Ortiz as a witness.
21   Ortiz’s counsel submitted an affidavit stating that she would have advised Ortiz to assert
22   his Fifth Amendment rights and to not testify in Whitney’s trial. (Doc. 12-1, Attach. C.)
23   Notably, Whitney fails to show that his brother-in-law was available and willing to testify,
24   and that he would not invoke his Fifth Amendment rights if called as a witness. See Berry,
25   814 F.2d at 1409 (defendant was not denied effective assistance of counsel for failure to
26   call out-of-state witnesses absent indication of what witnesses would have testified to or
27   how their testimony would change the outcome of the proceeding).
28           Moreover, in light of the Court’s rulings, Whitney fails to show that his trial counsel


                                                  - 18 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 19 of 26



 1   did not employ sound trial strategy in deciding not to call Ortiz as a witness. See Strickland,
 2   466 U.S. at 689 (noting that “a court must indulge a strong presumption that counsel’s
 3   conduct falls within the wide range of reasonable professional assistance”). Whitney was
 4   facing a charge of conspiracy in addition to the possession charge. The circumstances of
 5   Ortiz’s arrest were almost identical to those of Whitney’s arrest. Ortiz was stopped by
 6   Border Patrol at the same checkpoint with seven boxes of marijuana in the backseat and
 7   bed of his truck. (CR Doc. 44 at 4.) Ortiz did not have shipping manifests for the boxes and
 8   told the agents that he was a courier for car parts and that he didn’t know the boxes
 9   contained marijuana. (RT 05/17/17 at 24; CR Doc. 44 at 4.) In combination with the other
10   evidence presented by the Government, the jury could have reasonably inferred that
11   Whitney was involved in a conspiracy with Ortiz to possess and distribute marijuana.
12   Whitney has failed to show counsel’s performance in presenting a third-party culpability
13   defense was deficient or prejudiced Whitney.
14          3. Failure to Object to, or Move for a Mistrial or Other Relief, Based on
15             Prosecutorial Misconduct
16                 a. Witness Vouching
17          “The rule that a prosecutor may not express his personal opinion of the defendant’s
18   guilt or his belief in the credibility of witness is firmly established.” United States v.
19   McKoy, 771 F.2d 1207, 1210-11 (9th Cir. 1985). “Vouching is especially problematic in
20   cases where the credibility of the witnesses is crucial[.]” United States v. Molina, 934 F.2d
21   1440, 1445 (9th Cir. 1991). “It is also true, however, that the prosecution must have
22   reasonable latitude to fashion closing arguments.” Id. “Inherent in this latitude is the
23   freedom to argue reasonable inferences based on the evidence.” Id. “In a case that
24   essentially reduces to which of two conflicting stories is true, it may be reasonable to infer,
25   and hence to argue, that one of the two sides is lying.” Id. (citing United States v. Laurins,
26   857 F.2d 529, 539 (9th Cir. 1988) (statement that defendant was a liar could be construed
27   as a comment on the evidence), and United States v. Birges, 723 F.2d 666, 672 (9th Cir.
28   1984) (“It is neither unusual nor improper for a prosecutor to voice doubt about the veracity


                                                 - 19 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 20 of 26



 1   of a defendant who has taken the stand.”)).
 2         With these principles in mind, the Court turns to Whitney’s argument that his
 3   counsel was ineffective for failing to object to the prosecution's statements that Whitney
 4   asserts lacked an evidentiary basis. During the Government’s recross-examination of
 5   Whitney, the following exchange occurred:
 6         Q: You only provided Exhibit 102 to the Government this morning, correct?
 7         A: Yes, Sir.
 8         Q: Nine months after your arrest. That is not the way your truck looked on
 9         the day in question, is it?
10         A: Yes, it was.
11         Q: You put those dents there, did you not?
12         A: No, I did not.
13         Q: What you’re doing is you’re fabricating evidence; isn’t that true?
14         A: No, it is not.
15         ...
16         Q: The real truth, Mr. Whitney, is that you staged these photographs, correct?
17         A: What do you mean by staged?
18         Q: Well, that’s you just sitting there, sitting upright in your truck, correct?
19         A: Correct. I put myself in there as if I was driving.
20         Q: Right, because you were staging it, correct?
21         A: I was making it as if I was driving, as relevant to the case.
22         Q: You went through two days of testimony listening to what other people
23         had to say, correct?
24         A: Correct.
25         Q: And then you took a picture and staged it, correct?
26         A: I took a picture with me in there, yes.
27         Q: All right. And let me ask you, that rear window is tinted on your vehicle,
28          right?


                                                - 20 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 21 of 26



 1          A: Correct.
 2          Q: Right. If there was somebody in there with a gun or a knife, nobody would
 3          be able to see through that tint, right?
 4          A: Not through the back, no.
 5          Q: Right. And not through that side window either?
 6          A: Not through the back side window, no.
 7
     (RT 5/25/17 at 66-68.) Further, during closing arguments the prosecutor argued:
 8
            Now, nine months later, of course, even though Agent Elich says that he
 9          never saw any dents in that bed of the pickup truck, now, nine months later,
10          after Mr. Whitney has heard all the testimony that came out in the case, now
            he says, “Oh, yeah, there were dents in there and, you know, I couldn’t really
11          use the tailgate. You know, it wasn’t safe. It wasn’t safe.” And yet he is still
12          using his truck to move heavy items and still working for this courier service
            where he knows he has to move these heavy items, but he doesn’t get the
13          dents fixed, ever? I mean, it’s the same condition, he claims, that it was since
14          March of 2016. He doesn’t get his truck fixed? We’d submit to you again
            another fabrication from the defendant. Staged photographs, staged
15          photographs, think about that and let that sink in. Here in a court of law,
16          under oath, staged photographs.

17          You know, there's actually a reasonable explanation why those boxes were
            in the truck cab. It's because he knew that there was marijuana inside. And
18          you remember Agent Garbo's testimony about how heat affects the smell of
19          marijuana and that it causes the smell to increase. So of course the defendant
            knew about the marijuana in the boxes and he put them in the truck cab,
20          because he wanted to get it away from the sun and keep the smell down.
21          That's the reasonable inference, ladies and gentlemen. That's the reasonable
            inference from that evidence.
22
     (RT 5/25/17 at 99-100.)
23
24          The Court concludes that the Government had a reasonable foundation for
25   questioning Whitney’s veracity. Whitney produced the photos for the first time on the third
26   day of trial. Whitney testified that he took the photos the night before, after hearing Agent
27   Garbo’s explanation as to why the marijuana would be transported in the cab instead of the
28   bed of a truck. Whitney admitted that he set up the Exhibit 102 photograph by sitting in the


                                                 - 21 -
      Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 22 of 26



 1   driver’s side to be relevant to the case. And Agent Elich had testified that he did not recall
 2   seeing any damage to the tailgate at the time of Whitney’s arrest. Notably, although the
 3   Government attacked Whitney’s testimony that there were dents in the tailgate, the
 4   Government’s argument was directed to Whitney’s claim that the tailgate was at risk of
 5   opening. Whether there were dents in the tailgate was not relevant, in and of itself. No
 6   evidence was provided at trial, or in the pending motion, which corroborates Whitney’s
 7   claim that the boxes of marijuana were in the cab of the truck instead of the bed because of
 8   the tailgate’s potential to fail.
 9          In addition, significant evidence supported the Government’s argument that
10   Whitney was knowingly transporting marijuana and that Whitney was not being truthful as
11   to his knowing involvement, including evidence that Whitney did not mention the
12   inoperability to anyone until the third day of trial; Whitney’s claim that he was a courier,
13   but nonetheless, did not have the tailgate repaired so that he could transport heavy items in
14   the bed; and Whitney’s admission that he could strap a tire in the bed to prevent a load
15   from shifting onto the tailgate, but he hadn’t done so. Along with the other inconsistencies,
16   the Court concludes that the Government’s suggestion that Whitney had fabricated the
17   damage to the truck did not affect Whitney’s substantial rights. See United States v.
18   Moreland, 509 F.3d 1201, 1215 (9th Cir. 2007), cert. granted, judgment vacated, 555 U.S.
19   1134, 129 S. Ct. 997, 173 L. Ed. 2d 289 (2009), and opinion reinstated in part, 604 F.3d
20   1058 (9th Cir. 2010) (“Where the government presented strong independent evidence of
21   the defendant’s guilt, a prosecutor’s improper statements about the defendant during cross-
22   examination will not be found to have affected the defendant’s substantial rights.”)
23   (internal quotation marks omitted); see also United States v. Romero-Avila, 210 F.3d 1017,
24   1022-23 (9th Cir. 2000) (finding that a prosecutor’s statement did not affect the defendant’s
25   substantial rights when “the prosecution presented strong independent evidence of [the
26   defendant’s] guilt”). As discussed throughout this order, the Government presented strong
27   evidence that Whitney knew the boxes contained marijuana, and that he did not testify
28   truthfully. Thus, the Court finds that Whitney’s trial and appellate counsel were not


                                                 - 22 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 23 of 26



 1   deficient for failing to seek relief based on the prosecutor’s argument that Whitney was
 2   fabricating evidence. See Birges, 723 F.2d at 672 (referring to defendant’s claim as a
 3   “fabrication” was “well within the bounds of acceptable comment”).
 4                 b. Alleged Failure to Disclose Photos of Damaged Tailgate
 5          Whitney asserts that the Government failed to timely and voluntarily disclose
 6   exculpatory evidence—a Google Maps image that showed damage to the tailgate of
 7   Whitney’s truck—which would have corroborated his assertion that the dents were there
 8   at the time of his arrest. However, the record shows that, at the time of the trial, the
 9   Government was not aware of the Google Maps image. (RT 08/4/17 at 11.)                   The
10   Government did not look at Google Maps until after trial, after Whitney’s surprise
11   production of photographs of the truck and his testimony that the tailgate was not
12   operational in August 2016.
13          Whitney also argues that the Government should have disclosed the Google Maps
14   image as soon as it became aware of it so that he could move for a new trial, and that it
15   may have provided grounds for a downward variance at sentencing. (CV Doc. 1-2 at 31).4
16   The Court finds that this allegation is without merit, and that counsel was not deficient for
17   failing to seek relief on this basis. While the Google Maps image would have corroborated
18   Whitney’s claim that the tailgate was dented, it could not have corroborated his testimony
19   that the tailgate did not function properly, which was why the boxes were in the cab of the
20   truck instead of the bed. In light of the substantial evidence that Whitney was knowingly
21   transporting marijuana, the Court concludes that the image would not have provided a basis
22   for granting a new trial. Further, Whitney’s argument that the disclosure of the image
23   would have provided a basis for a variance is unsupported and conclusory. See Strickland,
24   466 U.S. at 689 (noting there is “a strong presumption that counsel’s conduct falls within
25   the wide range of reasonable professional assistance,” and defendant has “the burden of
26          4
               At sentencing, in response to a question from the Court, the prosecutor stated that
     after trial he found a Google Maps image that suggested that the tailgate may have been
27   damaged prior to Whitney’s arrest, as Whitney testified. The prosecutor contended that the
     fact of the damage misses the major point, which is that there is no evidence that the
28   damage to the truck hindered the operability of that tailgate in any way, which was what
     Whitney was saying at trial. (RT 08/04/17 at 11.)

                                                - 23 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 24 of 26



 1   showing” prejudice). The Court sees no basis for granting a variance based on the Google
 2   Maps image showing a dent in Whitney’s tailgate.
 3          4. Overall Failure to Advocate
 4          Whitney argues defense counsel was ineffective for an overall failure to advocate,
 5   and lists various claims of ineffective assistance of counsel. Reviewing the claims, the
 6   Court concludes that Whitney fails to meet his burden of proving ineffective assistance of
 7   counsel.
 8          With respect to the stipulated admission of all the Government’s exhibits, Whitney
 9   argues that this is highly unusual. However, stipulations do “not necessarily demonstrate
10   incompetency of counsel.” United States v. Ferreira-Alameda, 815 F.2d 1251, 1254 (9th
11   Cir. 1986). Additionally, “a defendant must show that [the errors] actually had an adverse
12   effect on the defense.” Strickland, 466 U.S. at 693. Whitney has not done so.
13          Whitney also fails to show how counsel’s alleged unfamiliarity with the applicable
14   rules constituted deficient performance and/or prejudiced him. The fact that an objection
15   was overruled cannot, in itself, constitute deficient performance or prejudice. The same is
16   true with counsel’s mistake in asking an expert witness a factual question about the case.
17   In fact, counsel was later able to introduce the relevant factual information via an
18   appropriate witness.
19          As it pertains to counsel’s alleged failure to cross-examine Government witnesses
20   about the fact that Whitney had chosen the route with the open checkpoint, Whitney’s
21   testimony was that he was not sure if it was open or closed, which is the pertinent issue for
22   knowledge purposes. (RT 05/25/17 at 30-31.) Further, both Agents Morando and Agudio
23   testified that the checkpoint on State Route 90 was initially open, but closed later that
24   afternoon. (RT 05/23/17 at 57; RT 05/24/17 at 65.) The evidence established that the State
25   Route 90 checkpoint was closed when Whitney was returning to Whetstone. Accordingly,
26   counsel’s performance was not deficient, and Whitney did not suffer prejudice.
27          Whitney asserts that defense counsel failed to elicit a complete version of the facts
28   from Whitney. (CV Doc. 1-2 at 34.) Whitney fails to show that it would be reasonably


                                                - 24 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 25 of 26



 1   probable that the proffered self-serving statements would have changed the verdict,
 2   especially in light of the other evidence pointing to Whitney’s knowledge that he had
 3   marijuana, which Whitney also contested and was rejected by the jury as evidenced by the
 4   verdict. In fact, much of the information that Whitney asserts should have been elicited by
 5   counsel was later provided when asked by the jury.
 6   IV.    Certificate of Appealability
 7          Before Petitioner can appeal this Court’s judgment, a certificate of appealability
 8   (COA) must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b)(1); Rule 11(a) of the
 9   Rules Governing Section 2255 Cases. “The district court must issue or deny a certification
10   of appealability when it enters a final order adverse to the applicant.” Rule 11(a) of the
11   Rules Governing Section 2255 Cases. Pursuant to 28 U.S.C. § 2253(c)(2), a COA may
12   issue only when the petitioner “has made a substantial showing of the denial of a
13   constitutional right.” The court must indicate which specific issues satisfy this showing.
14   See 28 U.S.C. § 2253(c)(3). With respect to claims rejected on the merits, a petitioner “must
15   demonstrate that reasonable jurists would find the district court’s assessment of the
16   constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
17   For procedural rulings, a COA will issue only if reasonable jurists could debate whether
18   the petition states a valid claim of the denial of a constitutional right and whether the court’s
19   procedural ruling was correct. Id. Applying these standards, the Court concludes that a
20   certificate should not issue, as the resolution of the petition is not debatable among
21   reasonable jurists.
22   V.     Conclusion
23          Having presided over the trial, the Court is familiar with the presentation of
24   evidence in this case. In considering Whitney’s motion, the Court acknowledges, as
25   Whitney argues, that his attorney could have done more. However, the Court does not
26   conclude that counsel’s performance was deficient under the Strickland standards, i.e., that
27   counsel made errors so serious that performance fell below an objective standard of
28   reasonableness under prevailing professional norms. Strickland, 466 U.S. at 688. Nor does


                                                  - 25 -
     Case 4:18-cv-00618-JGZ Document 13 Filed 08/02/21 Page 26 of 26



 1   the Court find that, considering the totality of the evidence, “there is a reasonable
 2   probability that but for counsel’s unprofessional errors, the result of the proceeding would
 3   have been different.” Id. at 694-95.
 4          Thus, for the foregoing reasons,
 5          IT IS ORDERED Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence by
 6   a Person in Federal Custody (Doc. 100) is DENIED, and the civil action opened in
 7   connection with this Motion (CV-18-00618-TUC-JGZ) is DISMISSED with prejudice.
 8   The Clerk of Court must enter judgment accordingly.
 9          IT IS FURTHER ORDERED that a Certificate of Appealability is DENIED.
10          The Clerk of Court is directed to close its file in this action.
11          Dated this 2nd day of August, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 26 -
